EXHIBIT 10.2

 

AMENDMENT TO STOCK OPTION AWARD AGREEMENTS

This Amendment to Stock Option Award Agreements (this “Amendment”), dated as of
May 6, 2015, amends the terms and conditions of those certain Nonqualified Stock
Option Agreements, dated as of January 22, 2010 (the “2010 Agreement”), January
21, 2011 (the “2011 Agreement”), January 9, 2012 (the “2012 Agreement”), January
11, 2013 (the “2013 Agreement”), and January 13, 2014 (the “2014 Agreement” and,
collectively, the “Agreements”), by and between Interactive Intelligence Group,
Inc., an Indiana corporation and the successor corporation to Interactive
Intelligence, Inc. (the “Company”), and Stephen R. Head, an employee of the
Company (“Grantee”), governing the terms of stock options granted by the Company
to Grantee under the Interactive Intelligence Group, Inc. 2006 Equity Incentive
Plan, as amended (the “2006 Plan”). Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed to them in the 2006 Plan and the
Agreements.

RECITALS

WHEREAS, the Compensation Committee (the “Committee”) of the Company’s Board of
Directors is authorized under Section 3(c)(vi) of the 2006 Plan to amend,
without Grantee’s consent, the terms of any outstanding award granted under the
2006 Plan in the event of Grantee’s termination of service if such amendment
does not adversely affect Grantee’s rights under the outstanding award and does
not otherwise violate any applicable law or provision of the 2006 Plan.

WHEREAS, the Agreements provide that upon termination by the Company of
Grantee’s service without Cause, or upon his voluntary termination of service
for a reason other than death or Disability, or upon his Retirement, he may
exercise his outstanding options to the extent he was entitled to exercise such
options at the date of termination, but only within the one month period
immediately following the day Grantee ceases to be an employee of the Company,
and in no event after the date the options expire in accordance with their
terms.

WHEREAS, on May 6, 2015, in recognition of Mr. Head’s service to the Company and
as an inducement to Mr. Head to fulfill his commitment to continue to serve in
his positions as Chief Financial Officer, Senior Vice President of Finance and
Administration, Secretary and Treasurer until at least such date as a suitable
replacement to serve as the Company’s Chief Financial Officer has been hired by
the Company, the Committee approved an amendment to certain of the Agreements
(1) to provide for pro rata vesting for the current tranche of each of Mr.
Head’s outstanding stock option awards, and (2) to extend the post-termination
exercise period from one month to the date the options expire in accordance with
their terms, each in connection with an “Eligible Separation” (as defined
below).



--------------------------------------------------------------------------------

 



AMENDMENT

1.



Pro Rata Vesting Upon Eligible Separation.

A.



The second paragraph of each of the 2012 Agreement and the 2013 Agreement is
hereby amended and restated in its entirety to read as follows:

“Vesting of Option.  Subject to the terms of the Plan and this Agreement,
including paragraph 5 below, this Option shall become exercisable as to ¼ of the
Shares on a cumulative basis, on each of the first, second, third and fourth
anniversaries of the Grant Date; provided, however, that if the Grantee’s
employment terminates due to an Eligible Separation, a pro rata portion of the
Shares shall vest and become exercisable upon such Eligible Separation,
determined by multiplying the number of Shares that are scheduled to become
vested on the vesting date immediately following the date of such Eligible
Separation by a fraction, the numerator of which is the number of days in which
the Grantee was employed by the Company for the period commencing on the vesting
date immediately preceding the date of such Eligible Separation and continuing
through the date of such Eligible Separation, and the denominator of which is
365.

For purposes of this Agreement, “Eligible Separation” means the termination of
employment or service of a Grantee who is age 55 or older with at least ten
years of Recognized Service with the Company, other than by reason of death or
Cause.

For purposes of this Agreement, “Recognized Service” shall include only
employment or service since the Grantee’s most recent date of hire by, or
commencement of service with, the Company and shall not include employment or
service with a company acquired by the Company before the date of such
acquisition.”

B.



Section 4 of the 2014 Agreement is hereby amended and restated in its entirety
to read as follows:

“4.Vesting of Options.  Subject to the terms of the Plan and this Agreement,
including paragraph 5 below, this Option shall become exercisable as to ¼ of the
Shares on a cumulative basis, on each of the first, second, third and fourth
anniversaries of the Grant Date; provided, however, that if the Grantee’s
employment terminates due to an Eligible Separation, a pro rata portion of the
Shares shall vest and become exercisable upon such Eligible Separation,
determined by multiplying the number of Shares that are scheduled to become
vested on the vesting date immediately following the date of such Eligible
Separation by a fraction, the numerator of which is the number of days in which
the Grantee was employed by the Company for the period commencing on the vesting
date immediately preceding the date of such Eligible Separation and continuing
through the date of such Eligible Separation, and the denominator of which is
365.”





--------------------------------------------------------------------------------

 



2.



Post-Termination Exercise Period Extension Upon Eligible Separation.  

A.



Section 4(c) of each of the 2010 Agreement, the 2011 Agreement, the 2012
Agreement and the 2013 Agreement is hereby amended and restated in its entirety
to read as follows:

“(c)Upon termination by the Company of the Grantee’s employment or service
without Cause, or upon termination of employment or service by the Grantee for a
reason other than death, Disability or an Eligible Separation, or upon the
Grantee’s Retirement, the Grantee may exercise this Option to the extent that
the Grantee was entitled to exercise this Option at the date of termination, but
only within the one (1) month period immediately following the Grantee’s
termination, and in no event after the date this Option expires in accordance
with its terms.”

B.



Each of the 2010 Agreement and the 2011 Agreement is hereby amended to add a new
Section 4(d) as follows:

“(d) If the Grantee’s employment by, or service to, the Company is terminated
and such termination constitutes an Eligible Separation, then the Grantee may,
at any time prior to the original expiration date set forth above, exercise this
Option to the extent the Grantee was entitled to exercise this Option on the
date of his Eligible Separation.

For purposes of this Agreement, “Eligible Separation” means the termination of
employment or service of a Grantee who is age 55 or older with at least ten
years of Recognized Service with the Company, other than by reason of death or
Cause.

For purposes of this Agreement, “Recognized Service” shall include only
employment or service since the Grantee’s most recent date of hire by, or
commencement of service with, the Company and shall not include employment or
service with a company acquired by the Company before the date of such
acquisition.”

C.



Each of the 2012 Agreement and the 2013 Agreement is hereby amended to add a new
Section 4(d) as follows:

“(d) If the Grantee’s employment by, or service to, the Company is terminated
and such termination constitutes an Eligible Separation, then the Grantee may,
at any time prior to the original expiration date set forth above, exercise this
Option to the extent the Grantee was entitled to exercise this Option on the
date of his Eligible Separation.”

2. Miscellaneous. The Company agrees to perform any further acts and to execute
and deliver any further documents that may be reasonably necessary to carry out
the provisions of this Amendment.  Notwithstanding anything to the contrary
stated in the Agreements, in the event of any conflict between the provisions of
this Amendment and the provisions of the Agreements, the provisions of this
Amendment shall control.  This Amendment amends the Agreements to the extent
provided herein only and all other provisions of the Agreements shall remain in
full force and effect.  This Amendment and all rights and obligations under this
Amendment will be construed in accordance with the 2006 Plan, and governed by
the laws of the State of Indiana, without regard to such state’s conflict of law
provisions.





--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the Company has caused this Amendment to be duly executed by
its officer thereunto duly authorized as of the date referred to above.

INTERACTIVE INTELLIGENCE GROUP, INC.

 

By:/s/ Donald E. Brown
Name:  Donald E. Brown
Its:President and Chief Executive Officer

 



--------------------------------------------------------------------------------